Citation Nr: 0429219	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  01-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death due to ischemic heart disease or myocardial 
infarction.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.  He was a prisoner of war (POW) of the German 
government from September 27, 1944 to March 23, 1945.  The 
veteran died in August 1980.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 2001 decision, the Board denied the appellant's 
claims that were on appeal.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  On April 30, 
2003, the Court, acting on a joint motion to remand the 
appeal, vacated the December 3, 2001 Board decision that had 
denied the appellant's claims and remanded the case to the 
Board.

In January 2004 the Board remanded this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.


REMAND

Unfortunately, this case is not yet ready for appellate 
review.  While the case was at the AMC, the appellant in 
March 2004 sent a statement to the AMC identifying somewhat 
two veterans who had served with her husband.  The statement 
was not associated with the appellant's claims folder and was 
not addressed by the AMC in a March 2004 Supplemental 
Statement of the Case.  After the case was returned to the 
Board, the AMC forwarded the appellant's March 2004 statement 
to the Board.

This additional evidence is pertinent to the appellant's 
claim.  An SSOC will be furnish to the appellant and his or 
her representative if additional pertinent evidence is 
received that has not been considered in the Statement of the 
Case or a prior SSOC.  See 38 C.F.R. § 19.31(b) (2004).

When evidence is receive prior to the transfer of a case to 
the Board an SSOC must be furnished to the appellant, and his 
or her representative, if any, as provided in 38 C.F.R. § 
19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(2004).  In this case, the evidence is not duplicative of 
evidence already associated with the claims file, and it may 
be relevant to the issues on appeal because it partially 
identifies individuals who may have information regarding the 
veteran's condition during service.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case must be returned to the 
RO for consideration of the additional evidence and the 
issuance of an SSOC.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on her 
part.

1.  The RO should review the March 2004 
statement from the appellant and take any 
appropriate action to develop that 
evidence.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence, including the appellant's March 
2004 statement.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


